J-S44040-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
             v.                           :
                                          :
ERIC RAMBERT,                             :
                                          :
                   Appellant              :          No. 3552 EDA 2015

                 Appeal from the PCRA Order November 9, 2015
             in the Court of Common Pleas of Philadelphia County,
               Criminal Division, No(s): CP-51-CR-0625331-1983

BEFORE: FORD ELLIOTT, P.J.E., STABILE and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.:                       FILED MAY 31, 2016

        Eric Rambert (“Rambert”), pro se, appeals from the Order dismissing,

as premature, his July 9, 2015 Petition for relief filed pursuant to the Post

Conviction Relief Act (“PCRA”).1 We affirm.

        Relevant to the instant appeal, Rambert has filed numerous petitions

for post-conviction collateral relief, none of which were successful. On July

29, 2010, Rambert filed a pro se PCRA Petition, followed by numerous

Supplemental Petitions.     The PCRA court, on June 24, 2015, dismissed

Rambert’s 2010 Petition as untimely filed.    Rambert’s appeal of the PCRA

court’s denial of the 2010 Petition is pending before this Court at No. 2052

EDA 2015.




1
    42 Pa.C.S.A. §§ 9541-9546.
J-S44040-16


      Rambert filed the instant pro se PCRA Petition on July 9, 2015.      On

November 9, 2015, the PCRA court dismissed Rambert’s Petition as

premature, after which Rambert filed the instant appeal.

      When a PCRA appeal is pending, a subsequent PCRA petition cannot be

filed until resolution of review of pending PCRA petition by highest state

court in which review is sought, or at the expiration of time for seeking such

review.   Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000).              As

Rambert’s appeal of the denial of his previous PCRA Petition is not yet

resolved, we agree with and affirm the Order of the PCRA court, dismissing

Rambert’s July 9, 2015 Petition as premature. See id.

      Application for Relief denied; Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/31/2016




                                  -2-